DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Sub-Sub-Species i-ii, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2021.
Applicant's election with traverse of Species 1-2 and Sub-Species A-C in the reply filed on 01/22/2021 is acknowledged.  The traversal is on the ground(s) that that applicant does not believe there will be a search Also, as noted in the restriction requirement, at least additional text queries would be required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3150486A1 Stefes, Bruno in view of US PgPub 20070018056 A1 Narramore; Jimmy.
2.	Regarding claim 1, Narramore teaches an apparatus comprising: a fence (Fig. 1B, element 30, vortex generator equal to fence) coupled to a wing of an aircraft (Fig. 1A, element 20), the fence being movable relative to the wing between a stowed position in which a panel of the fence extends along a skin of the wing (Fig. 2B, element 40, stowed), and a deployed position in which the panel extends at an upward angle away from the skin (Fig. 1B, element 40 extended position), the panel configured to impede a spanwise airflow along the wing when the fence is in the deployed position (Para 0022, “In a more specific embodiment, the angle .alpha. is between 12 and 25 degrees, and even more specifically between 19 and 21 degrees.”); but fails to teach a latching actuator movable between a first position in 
However Stefes teaches a latching actuator movable between a first position in which the latching actuator maintains the fence in the stowed position, and a second position in which the latching actuator releases the fence from the stowed position (para 0035), the latching actuator configured to move from the first position to the second position in response to a control signal received at the latching actuator (para 0043, “the control unit activates the vortex generator arrangements 1 and, to be more precise, the release means 23, 33 of the vortex generator arrangements 1 to release the vortex generating means 11 from the retaining means 19, 29”); and a biasing actuator configured to move the fence from the stowed position to the deployed position in response to the latching actuator being moved from the first position to the second position. (para 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus comprising: a fence coupled to a wing of an aircraft, the fence being movable relative to the wing between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin, the panel configured to impede a spanwise airflow along the wing when the fence is in the deployed position; at taught by Narramore with a latching and biasing actuator taught by Stefes In order to compensate for drag penalties of fixed vortex generators of a flow control surface. (Narramore, para 0005 and 0006).
Stefes, as modified, teaches the apparatus of claim 2, wherein the electromechanical latch has a trapezoidal cross-sectional shape. (It would have been an obvious matter of design choice to make the different portions of the latch of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.)
4.	Regarding claim 5, Stefes, as modified teaches, the apparatus of claim 1, wherein the latching actuator is configured to receive the control signal from a controller of a flight control system of the aircraft, the flight control system including a sensor configured to detect an operational characteristic of the aircraft (para 0043).
5.	Regarding claim 6, Stefes, as modified teaches the apparatus of claim 5, wherein the operational characteristic includes at least one of an airspeed, an angle of attack, or an airflow angle (para 0043, “…rudder axis 49. If the deflection exceeds a predetermined value, the control unit activates the vortex generator arrangements...”).
6.	Regarding claim 7, Stefes, as modified, teaches the apparatus of claim 5, wherein the controller is configured to transmit the control signal to the latching actuator in response to the controller determining that the operational characteristic fails to satisfy a threshold (para 0043, “The control unit of the flow control system 41 is adapted to monitor the deflection of the vertical rudder or rudder surface 47 about the rudder axis 49. If the deflection exceeds a predetermined value, the control unit activates the vortex generator arrangements 1 and, to be more precise, the release means 23, 33 of the vortex generator arrangements 1 to release the vortex generating means 11 from the retaining means 19, 29.”).
7.	Regarding claim 8, Stefes,  as modified, teaches the apparatus of claim 5, wherein the flight control system includes a user interface configured to present data corresponding to the operational characteristic detected by the sensor (para 0023, “The control unit can, for example, be part of the 
8.	Regarding claim 9,  Stefes,  as modified, teaches the apparatus of claim 1, wherein the biasing actuator comprises a spring-loaded axle operatively coupled to the fence and mounted to the wing, the spring-loaded axle including an axle and a spring coiled around the axle, the axle having a central axis, the spring-loaded axle configured to move the fence from the stowed position to the deployed position (para 0007 “The spring could, for example, be a coil spring for moving the vortex generating means along a linear path or a torsion spring for rotating the vortex generating means about an axis of rotation.”).
9.	Regarding claim 10, Narramore, as modified, teaches the apparatus of claim 9, wherein the central axis is substantially parallel to a chordwise direction of the wing, and wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position (fig. 2B, element 40).
10.	Regarding claim 14, Narramore teaches, A method for moving a fence coupled to a wing of an aircraft, the method comprising: moving the fence between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abstract), the panel impeding a spanwise airflow along the wing when the fence is in the deployed position (Para 0022, “In a more specific embodiment, the angle .alpha. is between 12 and 25 degrees, and even more specifically between 19 and 21 degrees.”), but fails to teach the moving the fence including:

However Stefes, teaches, the moving the fence including: moving a latching actuator from (a) a first position in which the latching actuator maintains the fence in the stowed position to  (b) a second position in which the latching actuator releases the fence from the stowed position (para 0035), the moving the latching actuator being in response to a control signal received at the latching actuator (para 0043, “the control unit activates the vortex generator arrangements 1 and, to be more precise, the release means 23, 33 of the vortex generator arrangements 1 to release the vortex generating means 11 from the retaining means 19, 29”); and moving the fence from the stowed position to the deployed position via a biasing actuator in response to the moving the latching actuator from the first position to the second position (para 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus comprising: a fence coupled to a wing of an aircraft, the fence being movable relative to the wing between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin, the panel configured to impede a spanwise airflow along the wing when the fence is in the deployed position; at taught by Narramore with a latching and biasing actuator taught by Stefes In order to compensate for drag penalties of fixed vortex generators of a flow control surface. (Narramore, para 0005 and 0006).
11.	Regarding claim 17, Stefes, as modified teaches, the method of claim 14, further comprising receiving the control signal at the latching actuator from a controller of a flight control system of the 
12.	Regarding claim 18, Stefes, as modified teaches, the method of claim 17, further comprising transmitting the control signal from the controller to the latching actuator in response to the controller determining that the operational characteristic fails to satisfy a threshold (para 0043, “The control unit of the flow control system 41 is adapted to monitor the deflection of the vertical rudder or rudder surface 47 about the rudder axis 49. If the deflection exceeds a predetermined value, the control unit activates the vortex generator arrangements 1 and, to be more precise, the release means 23, 33 of the vortex generator arrangements 1 to release the vortex generating means 11 from the retaining means 19, 29.”).
13.	Regarding claim 20 Stefes, as modified teaches, the method of claim 17, wherein the flight control system includes a user interface configured to present data corresponding to the operational characteristic detected by the sensor (para 0023, “The control unit can, for example, be part of the aircraft’s flight control system.”), and wherein the method further comprises transmitting the control signal from the controller to the latching actuator in response to the controller receiving an actuation command from the user interface of the flight control system (para 0023, “It is preferred if the control unit is further adapted to only actuate the release means when a maximum available yawing moment is required. Such a situation can, for example, be detected by the flight control system of the aircraft and transmitted to a control unit of the flow control system.”). 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefes in view of Narramore as applied to claims  1, 3, 5-9, 14 and 17-20 above, and further in view of PgPub  20160053620 Gianfranceschi, Marco.
14. 	Regarding claims, 2 and 15 Stefes, as modified teaches claims 1 & 14, wherein the latching actuator (fig. 1, element 23), but fails to teach comprises an electromechanical latch having a solenoid.
However Gianfranceschi teaches comprises an electromechanical latch having a solenoid (fig. 3, element 124, solenoid).
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the latching actuator as taught by Stefes, with the solenoid as taught by Gianfranceschi in order for “a convenient implementation is where the selectively engageable retaining device is an electromechanical actuator, preferably a solenoid.” (Para 0011).
Stefes further teaches and an armature (fig. 1, element 19) operatively coupled to the solenoid, the solenoid configured to cause the armature, in response to the control signal, to move from a first position in which the armature maintains the fence in the stowed position to a second position in which the armature releases the fence from the stowed position (para 0043, “the control unit activates the vortex generator arrangements 1 and, to be more precise, the release means 23, 33 of the vortex generator arrangements 1 to release the vortex generating means 11 from the retaining means 19, 29”).
15. Regarding claim 2 Stefes, as modified teaches the apparatus of claim 1, wherein the latching actuator (fig. 1, element 23), but fails to teach comprises an electromechanical latch having a solenoid.
However Gianfranceschi teaches comprises an electromechanical latch having a solenoid (fig. 3, element 124, solenoid).
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the latching actuator as taught by Stefes, with the solenoid as taught by Gianfranceschi in order for “a convenient implementation is where the selectively engageable retaining device is an electromechanical actuator, preferably a solenoid.” (Para 0011).
Stefes further teaches and an armature (fig. 1, element 19) operatively coupled to the solenoid, the solenoid configured to cause the armature, in response to the control signal, to move from a first position in which the armature maintains the fence in the stowed position to a second position in which the armature releases the fence from the stowed position (para 0043, “the control unit activates the vortex generator arrangements 1 and, to be more precise, the release means 23, 33 of the vortex generator arrangements 1 to release the vortex generating means 11 from the retaining means 19, 29”).

Allowable Subject Matter
Claims 4 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642